Title: Directive to John Christian Ehlers, 7 November 1792
From: Washington, George
To: Ehlers, John Christian



[Philadelphia] Novr 7th 1792.

List of Trees, Shrubs &c. had of Jno. Bartram to supply the place of those of his Catalogue of Mar: 92. which failed.

          
            No.
            —feet high
          
          
            E. d. 2 Ulex europeus
            grows from 3 to 4
          
          
            embellished with sweet scented flowers of a fine yellow colour. [Furze]
          
          
            a. 3. Hypericum kalmianum
            3 to 4.
          
          
            profusely garnished with fine gold coloured blossoms 2 plants. [“Shrub St. John’s wort”]
          
          
            4. Hyperi: Angustifolium
            3 to 6.
          
          
            Evergreen, adorned with fine yellow flowers.
          
          
            e. 5. Taxus procumbens
            3 to 6.
          
          
            Evergreen—of a splendid full green throughout the year—red berries. [Yew]
          
          
            E 6. Buxus aureus
            3 to 10.
          
          
            Elegant, called gilded box.
          
          
            E. 7. Daphne mezerium [mezereum]
            1 to 3.
          
          
            an early flowering sweet scented little shrub. [Mezereon, paradise plant]
          
          
            8. Calycanthus floridus
            4 to 8.
          
          
            Odoriferous, it’s blossoms scented like the Pine Apple. [“Sweet Shrub of Carolina,” Carolina allspice]
          
          
            E. 10. Æsculus hippocastanum.
            20. 40. to 50.
          
          
            a magnificent flowering and shady tree. [Horse chestnut]
          
          
            11. Euonimus atrapurpurius.
            6 to 8.
          
          
            It’s fruit of a bright crimson in the autumn (burning bush) 3 plants. [Euonymus atropurpureus]
          
          
            13. Franklinia [alatamaha].
            3, 15 to 20.
          
          
            flowers large, white and fragrant. Native of Georgia. [Franklin tree]
          
          
          
            16. Kalmia angustifolia.
            1 to 2.
          
          
            Evergreen. garnished with crimson speckled flowers. 4 plants. [“Thyme leav’d Kalmia,” lambkill, sheep laurel]
          
          
            24. Halesia tetraptera [or carolina].
            4, 10 to 15.
          
          
            flowers abundant. white, of the shape of little bells. [Carolina silverbell]
          
          
            25. Viburnum opulifolium.
            3 to 7.
          
          
            of singular beauty in flower & fruit
          
          
            27. Viburnum alnifolium—
            3 to 6
          
          
            handsome flowering Shrub. [Viburnum lantanoides; hobble bush]
          
          
            E. 29. Sorbus Sativa
            10, 15. 30.
          
          
            It’s fruit pear & apple shaped, as large & well tasted when mellow.
          
          
            31. Sorbus aucuparia.
            8. 15 to 30.
          
          
            foliage elegant: embellished with umbells of coral red berries. [European mountain ash]
          
          
            e. 36. Stewartia malachodendron
            5 to 8.
          
          
            floriferous. the flowers large and white, embellished with a large tuft of black or purple threads in their centre. [Silky stewartia or stuartia]
          
          
            38. Styrax grandifolium.
            3 to 10.
          
           
            a most charming flowering shrub blossoms snow white, & of the most grateful scent. (call’d Snow-drop tree.) [Snowbell, storax]
          
          
            E 39. Philadelphus coronarius
            4. 6. 10.
          
          
            a sweet flowering shrub (called mock Orange).
          
          
            40. Philadelphus inodorus
            5. 7. 10
          
          
            his robe a silver flowered mantle.
          
          
            e. 41. Pinus Strobus
            50. 80. 100
          
          
            magnificent! he presides in the ever green Groves. (White Pine)—4 Plants.
          
          
            *E 42. Pinus communis
            20. 40. 60.
          
          
            a stately tree, foliage of a Seagreen colour; and exhibits a good appearance whilst young.
          
          
            *E 43. Pinus Larix
            40 to 60.
          
          
            Elegant figure & foliage. [“Larch Tree”]
          
          
            45. Robinia villosa.
            1. 2. 3. 5. 6.
          
          
            a gay shrub enrobed with plum’d leaves and roseat flowers. 3 Plants. [“Peach Blossom Acacia”]
          
          
          
            52. Prunus chicasa.
            6. 8. 10.
          
          
            Early flowering, very fruitful; the fruit nearly round, cleft, red, purple, yellow of an inticing look, most agreeable taste & wholesome (chicasaw Plum.).
          
          
            57. Æsculus alba.
            1. 4. 6.
          
          
            The branches terminate with long erect spikes of sweet white flowers.
          
          
            E 58. Juniperus sabina.
            1. to 5.
          
          
            Evergreen. [Savin]
          
          
            54. Æsculus pavia.
            6. 8. 10. 12. 15.
          
          
            It’s light and airy foliage crimson & variegated flowers, present a gay and mirthful appearance; continually, whilst in bloom, visited by the brilliant thundering Huming-bird. The root of the tree is esteemed preferable to Soap, for scouring & cleaning woolen clothes. (2 plants) [Red buckeye]
          
          
            c. 63. Myrica gale
            2 to 4.
          
          
            possesses an highly aromatic, and very agreeable scent. (3 Plants). [“Bog gale,” sweet gale, bog myrtle]
          
          
            69. Mespilus pubescens
            2. 3. 4.
          
          
            an early flowering shrub of great elegance, produces very pleasant fruit. (2 Plants)
          
          
            E. f. 72. Colutia [Colutea] arborescens
            3. 6: 10.
          
          
            Exhibits a good appearance; foliage pinnated, of a soft pleasant green colour, interspers’d with large yellow papillionacious flowers in succession. [Bladder senna]
          
          
            77. Prunus Divaricata
            6. 8.
          
          
            diciduous, flowers white in raumes [racemes], stems diverging & branches pendulous. [Prunus cerasifera divaricata; cherry plum]
          
          
            78. Hydrangia [Hydrangea] arborescens
            3. 5 to 6.
          
          
            Ornamental in shruberies flowers white in large corymbes:
          
          
            79. Andromeda exilaris [axillaris].
            1 to 3.
          
          
            Evergreen. [Bog rosemary]
          
          
            80. Acer pumilum; s, montanum.
            4 to 8.
          
          
            handsome shrub for coppices. foliage singular, younger shoots, red. [Dwarf maple]
          
          
            84. Rubus odoratus
            3 to 7.
          
          
            foliage beautiful; flowers of the figure, colour & fragrance of the rose. [Flowering raspberry, thimbleberry]
          
          
          
            E 92. Laurus nobilis
            10. 20. 30.
          
          
            Sweet bay; a celebrated evergreen—leaves odoriferous. [“Red Bay,” bay laurel, sweet bay]
          
          
            c. 101. Arundo donax
            5. 6. 8.
          
          
            Maiden Cane.
          
          
            In addition to the above,
          
          
            
            October. 30th 1792.
          
          
            No. 1. Mespilus pyracantha. Evergreen Thorn. a very beautiful flowering shrub; in flower & fruit. evergreen in moderate climates, and not to be exceeded in usefulness, for hedges Fences &ca. [Pyracantha coccinea; firethorn]
          
        
October 30th 1792.
The following Letters in the margin serve to explain the natural soil & situation of the Trees, Shrubs, &c.

a rich, moist, loose or loamy soil, in shade of other trees.
b. rich deep soil.
c wet moorish soil.
d Dry indifferent soil.
e A good loamy moist soil in any situation.
f Any soil and situation.
E. Exoticks.

Directions for disposing of the Trees, Shrubs&ca, mentioned in the aforegoing list.
The intention of giving the heights to which they may grow, is, that except in the centre of the Six Ovals in the West Lawn; and at each end of the two large Ovals; none of the tall, or lofty growing trees (ever-greens) are to be planted. But this I would have done in all of them, whether any thing occupies these particular spots, or not: removing them if they do, to some other parts of the aforesaid Ovals. ⟨A⟩t each end of the 4 Smaller Ovals, trees of midling growth (for instance those which rise to 15, 20, or even to thirty feet) may be planted. My meaning is, that in the Centre of every Oval (if it is not already there) one of the lofty growing trees should be planted; and the same done at each end of the two large Ovals; and at the ends of the 4 Smaller ones, trees of lesser size to be planted. The other parts of all of them to receive the Shrubs—putting the tallest, always, nearest the middle, letting them decline more into dwarfs towards the outer parts. This was my intention when they were planted in the Ovals

last Spring—but I either did not express my self clearly—or the directions were not attended to. I now hope they will be understood, and attended to both. The two trees marked thus (*) in the Margin, I would have planted by the Garden gates opposite to the Spruce Pines. I believe common pine are now in the places where I intend these, but they may be removed, being placed there merely to fill up the space. If any of these tall growing trees are now in any other part of the Ovals, except those here mentioned (and that you may be enabled better to ascertain this, I send you a list of what went from Bartrams Garden last Spring) I would have them removed, so as to conform to these directions; and if there be more with what are now sent, than are sufficient to comply with these directions, there may be one on each side of the two large Ovals making five in each. You will observe that the Pinus Strobus (or white Pines) are the loftiest of all the Tall trees which now are, or have been sent; and that it is these which are to form your centre trees—and the end trees of the two large Ovals.
I must request also, that except the large trees for the Centre & sides no regularity may be observed in planting the others in the Ovals—This I particularly desired last Spring, but found when I got home it was not attended to.
When you have disposed of all the trees & Shrubs agreeably to these directions return this Paper, and the general list which accompanies it, back again to me; as I may have occasion for them in procuring plants in future.
Note—If there are now growing in the Ovals, as many as 4 of the Hemlock Spruce (sent last Spring) let them be taken up when the ground is hard & deep frozen in the Winter, & placed on the sides of the two large Ovals instead of the White Pines, wch you might have put there in consequence of the aforegoing directions.
